           Case 1:19-cv-10408-NMG Document 11 Filed 05/31/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 KEITH HOBBS, individually and on behalf
 of all others similarly situated,
                                                   Case No. 1:19-cv-10408-NMG
                        Plaintiff,
      v.                                           CLASS ACTION
 COMMONWEALTH SERVICING
 GROUP, LLC, a Massachusetts limited
 liability company, and DMB FINANCIAL,
 LLC, a Massachusetts limited liability
 company,
                        Defendants.


             MOTION FOR PRO HAC VICE ADMISSION OF TAYLOR T. SMITH

        Pursuant to Local Rule 83.5.3, the undersigned counsel, J. Steven Foley, hereby moves

the Court to enter an Order granting leave to Taylor T. Smith to appear pro hac vice on behalf of

Plaintiff Keith Hobbs (“Plaintiff” or “Hobbs”) and the alleged class in the above-captioned

action. In support of this Motion, the undersigned states as follows:

        1.      Taylor T. Smith has been a member in good standing of the bar of the State of

Colorado since 2017. Mr. Smith is also a member in good standing of the following courts: U.S.

District Court for the District of Colorado, U.S. District Court for the Northern District of

Illinois, U.S. District Court for the Eastern District of Michigan.

        2.      There are no disciplinary proceedings pending against Mr. Smith in any

jurisdiction.

        3.      Mr. Smith has represented that he has reviewed and is familiar with the Local

Rules of this Court.

        4.      Mr. Smith has drafted and submitted a Certification for Admission Pro Hac Vice,
         Case 1:19-cv-10408-NMG Document 11 Filed 05/31/19 Page 2 of 3




as required.

               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

       Counsel for Plaintiff has conferred with counsel for the Defendants and has been advised

that Defendants do not oppose the relief sought.

                                             Respectfully submitted,

Dated: May 31, 2019                          By: __/s/ J. Steven Foley____
                                             One of Plaintiff’s Attorneys

                                             J. Steven Foley
                                             jsteven@attorneyfoley.com
                                             Law Office of J. Steven Foley
                                             11 Pleasant St. #100
                                             Worcester, MA 01609
                                             Phone: (508) 754-1041
                                             Fax: (508) 739-4051

                                             Taylor T. Smith*
                                             Woodrow & Peluso, LLC
                                             3900 E. Mexico Avenue, Suite 300
                                             Denver, CO 80210
                                             Phone: (720) 907-7628
                                             Email: tsmith@woodrowpeluso.com

                                             *Seeking pro hac vice admission




                                                                                              2
         Case 1:19-cv-10408-NMG Document 11 Filed 05/31/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above papers were filed through the Court’s ECF system, which

will serve the papers electronically to all counsel of record.

                                               /s/ J. Steven Foley




                                                                                                 3
